EXHIBIT (10-27)


Summary of The Procter & Gamble


Retirement Plan Restoration Program





--------------------------------------------------------------------------------






RETIREMENT PLAN RESTORATION PROGRAM SUMMARY


I.    OVERVIEW


Each year, the Company grants retirement plan awards intended to supplement or
replace awards made under The Procter & Gamble Profit Sharing Trust and Employee
Stock Ownership Plan (“PST”). Awards (the “Retirement Awards”) are in the form
of RSUs under three programs, granted under and subject to The Procter & Gamble
2014 Stock and Incentive Compensation Plan (the “2014 Plan”).


The PST Restoration program provides an award to eligible U.S. participants
already enrolled in the PST. The IRS caps the amount of salary that can be used
to calculate individual credits to the PST. This program restores the difference
between the allowable PST credit and the amount that would have been credited
without the IRS cap by granting PST Restoration Awards to all qualifying
participants, including the CEO.


In addition, the International Retirement Plan (IRP) provides awards to
foreign-based employees who are placed on U.S. pay programs but work outside the
U.S. and are therefore not eligible for the PST. These employees receive a
yearly grant of IRP RSUs based on a formula that mirrors the PST contribution
formula.


Finally, the Supplemental Retirement Income (SRI) program provides awards to a
small number of experienced senior hires. It is intended to supplement the PST
based on additional credit service years agreed to at the time of employment.


II.    AWARD TERMS


The Retirement Awards earned from the prior fiscal year ended June 30 will be
granted on the first Thursday in August (the “Grant Date”). The Retirement
Awards vest immediately if the employee has more than 5 years of service. The
Retirement Awards are eligible for dividend equivalents. Except as provided in
Section III below, the Retirement Awards will have the payment terms and
conditions reflected in the applicable attached RSU award agreement (Form RTD
for participants other than Principal Officers; Form RTD-C for Principle
Officers), as applicable to the participant.


As provided in more detail in the RSU award agreement, vested Retirement Awards
will be delivered by default one year post separation and may be further
deferred by at least five years in accordance with section 409A of the Internal
Revenue Code. In addition, the Restoration Awards and dividend equivalents
granted to Principal Officers may be diversified using investment choices
available under The Procter & Gamble Company Executive Deferred Compensation
Plan once the Principal Officer is age 50. The amount diversified will be
determined by multiplying the number of RSUs to be converted by the closing
price of the Company’s Common Stock on the New York Stock Exchange on the date
of conversion.


Award amounts are calculated by the US PST Administration pursuant to the terms
of the PST plan. The Awards will be made in the form of RSUs, with the number of
units determined by dividing the amounts of each award by the average of the
closing price of the Company’s Common Stock on the New York Stock Exchange for
last five business days of the fiscal year and including the value of the missed
dividend payment. Amounts are rounded up to the next full unit.


If applicable, Participants must accept their awards according to the terms of
the Award Letter or the Award will not be granted.


III.    AWARD FORM


Awards are made in the form of RSUs, except that If a participant with more than
5 years of service separates before the Grant Date, the award is paid as a lump
sum cash payment as soon as practicable following the Grant Date, and in any
event no later than [30] days following the Grant Date.


IV.    AWARD SETTLEMENT (Defined terms shall have the meaning designated in the
2014 Plan or related award documents.)


Upon separation from the Company, the Retirement Awards will be settled as
shares on the one-year anniversary of the participant’s separation, or on the
dates designated pursuant to a deferral election or subsequent deferral election
under section 409A.







--------------------------------------------------------------------------------





V.    CHANGE IN CONTROL


If there is a Change in Control, the provisions of Article 17 of the 2014 Plan
will apply.


VI.    GENERAL TERMS AND CONDITIONS


This program document may be amended at any time by the Committee. A participant
shall not have a legally binding right to a Retirement Award or a lump sum cash
payment unless and until the award is granted or the payment is made.







